MEMORANDUM **
Michael Tyrone West appeals pro se the district court’s judgment as a matter of law in favor of San Diego County Sheriffs Department deputies in West’s 42 U.S.C. § 1983 action alleging that defendants used excessive force against him in violation of his Fourth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of a motion for judgment as a matter of law, Saman v. Robbins, 173 F.3d 1150, 1155 (9th Cir.1999), and we affirm.
West’s contention that the deputies used excessive force during the course of his arrest lacks merit because the evidence did not raise any question of fact that the deputies used more force than was reasonably necessary or that deputies did not reasonably believe that the force they used was reasonably necessary under the circumstances. See Monroe v. City of Phoenix, 248 F.3d 851, 861 (9th Cir.2001). West had been fully heard on these issues and there was no legally sufficient evidentiary basis for a reasonable jury to find for West on these issues, so the district court properly granted the motion for judgment as a matter of law against West pursuant to Fed.R.Civ.P. 50(a)(1). See id.
West’s remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.